634 So.2d 1163 (1994)
Horace Clint PRAY and Superport Marketing Corporation
v.
FIRST NATIONAL BANK OF JEFFERSON PARISH.
No. 93-CC-3027.
Supreme Court of Louisiana.
February 11, 1994.
PER CURIAM.
Granted. The primary purpose of La.Code Civ.Proc. art. 2126's authorization to dismiss appeals for non-payment of costs is to dismiss the appeal as abandoned, in those cases in which the appellant files a timely appeal and thereafter decides not to pursue it. A secondary purpose is to ensure prompt payment of costs of appeal by dilatory appellants. The focus of district courts in deciding Article 2126 motions to dismiss should be on securing payment of costs in order to move appeals forward rather than on dismissing appeals, although obviously not abandoned, simply because a motion was filed (as in this case) immediately after expiration of the twenty-day period for paying the costs.
The district court abused its discretion in this case by immediately dismissing the appeal, which the appellant clearly had not abandoned, without affording the appellant a brief extension of time for payment of costs.
Accordingly, the judgment of the district court dismissing the appeal is reversed, and the appeal is reinstated on the condition that the appellant pay the estimated costs within twenty days of this order. If the appellant fails to do so, the district court, upon appropriate motion, shall dismiss the appeal.